DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-24 are pending and presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 19-24 are use claims that recite use of the aqueous dispersion without setting forth any steps. "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “light-colored” in claim 1 is a relative term which renders the claim indefinite. The term “light-colored” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim 1 is indefinite. Claims 2-18 depend from claim 1 and are indefinite for the same reasons.
Claim 7 recites the paint comprising 60-90% of an aqueous dispersion of vinylidene chloride-acrylic acid-vinyl chloride terpolymer and 5-20% water. This language is indefinite as it is unclear if the composition only includes a total of 5-20% water or if the composition includes 5-20% water plus the additional water that is part of the aqueous dispersion. It is impossible to ascertain based on the language whether there is only 5-20% water or if there is only a minimum of at least 5-20% water. Therefore, claim 7 is indefinite. Claim 8 depends from claim 7 and is indefinite for the same reasons.
Claims 19-24 recite the use of an aqueous dispersion but do not set forth any steps. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). In this case, the claims are indefinite as they appear to claim a process without reciting any positive steps. Therefore, claims 19-24 are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanan et al. (U.S. PGPUB No. 20130196162) in view of Padget et al. (EP 0075396).

I.	Regarding claims 1, 3-5 and 9-17, Yanan teaches an article comprising: a wood substrate comprising 5-12% tannin (0065 and note that overlapping ranges are prima facie evidence of obviousness), selected from a group comprising oak (0065), cedar (0065) or an engineered wood product, such as plywood (0066); an aqueous based clear (not that pigments are optional, see 0034) sealer/primer coat directly applied on a major surface of the wood substrate (abstract and 0072); and an aqueous-based white-colored topcoat applied on the sealer/primer coat (0091). Yanan teaches the aqueous based composition used to provide the sealer/primer coat is based on a dispersion of a resin comprising active hydrogen in groups such as acid groups (0025 and 0027) which has a pH in the range of 4.2-8 (0030 and note that overlapping ranges are prima facie evidence of obviousness). Yanan fails to explicitly teach that the resin can be a vinylidene chloride-acrylic acylic acid-vinyl chloride terpolymer that is neutralized with ammonia.
	However, Padget teaches use of polyvinylidene chloride-acylic acid-vinyl chloride terpolymer HALOFLEX 202 (Example 1, page 11 and note that applicant’s specification makes clear that HALOFLEX 202 is a terpolymer as claimed, see applicant’s specification at 0038) neutralized with ammonia (Example 1, page 11) in aqueous dispersions (abstract and page 6) for application to wood substrates (top of page 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanan’s article by including a vinylidene chloride-acrylic acid-vinyl chloride terpolymer in the aqueous dispersion for forming the primer/seal coating. One would have been motivated to make this modification as the Padget teaches that the specific selection of the vinylidene chloride/vinyl chloride type polymers provide heat/fire resistance to substrates (pages 9-10).

II.	Regarding claim 2, Yanan in view of Padget teach all the limitations of claim 1, but fail to teach the thickness of the primer coat. However, the thickness of the primer coat is a result-effective variable, as altering the thickness will alter the barrier properties of the coating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range for coating thickness through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
 
III.	Regarding claim 6, Yanan in view of Padget teach all the limitations of claim 1, but fail to teach the viscosity. First, it is noted that the viscosity is a limitation regarding a process step for preparing the article and holds no patentable weight with respect to the claimed article. It is not relevant what the viscosity of the dispersion used to prepare the primer coat was if the final dried article is identical regardless of what viscosity of aqueous dispersion is used to apply the primer. Therefore, the Examiner contends that Yanan in view of Padget’s article, even if not prepared with an aqueous dispersion having an identical viscosity, will be identical to the claimed product. Thus, Yanan in view of Padget also make obvious claim 6 as the combination will provide an identical article regardless of viscosity of the aqueous dispersion that was utilized.

IV.	Regarding claims 7 and 8, Yanan in view of Padget teach all the limitations of claim 1, including the composition including additional additives, such as defoamers (0037), but fails to explicitly teach the amount of water, aqueous dispersion and additives. However, adjusting the amounts of these compounds will alter the sealing properties of the composition, defoaming properties and its viscosity (thereby also altering its coatability). Therefore, the amounts of these components are result-effective variables, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 


V.	Regarding claim 18, Yanan in view of Padget teach an article as claimed (see above), and Yanan additionally teaches that there is no visual discoloration of the topcoat overlying the seal/primer coat after a week (0080). Therefore, the Examiner contends that based on Yanan in view of Padget teaching an essentially identical article, and Yanan explicitly teaching that there is no color change (see above) that Yanan in view of Padget’s article would inherently have a color difference of no greater than 3 as claimed.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beaudry et al. (U.S. PGPUB No. 2012/0263961) is cited for teaching use of aqueous dispersions (0045) of chlorinated polymers (abstract), such as HALOFLEX 202 (0059), neutralized with ammonia (0070) for application to substrates to provide heat resistance (title).

Conclusion
	Claims 1-24 are pending.
	Claims 1-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
August 11, 2022Primary Examiner, Art Unit 1717